Citation Nr: 1632170	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  15-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected status post-total right knee replacement.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and May 2014 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Seattle, Washington, which denied service connection for the claimed disability.  

The Veteran testified at a videoconference hearing before the undersigned in June 2016, and a transcript of that hearing is of record.  

The issue of entitlement to service connection for a bilateral hip disability as secondary to service-connected the knee disability has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran contends that he has a left knee disability, with symptoms including limited mobility and constant pain, which was caused by overcompensating for his service-connected right knee disability.  See the February 2013 statement; October 2014 statement.  He also asserted in a June 2016 Board hearing that he completed jump school during active service and was assigned to an airborne unit, completing 21 or 22 jumps, which directly impacted his knees.  

The Veteran was afforded a VA knees examination in February 2013 and a VA medical opinion was obtained in May 2013.  The Board, however, finds that the examination and opinion are inadequate for adjudication purposes.  The February 2013 examination was primarily to evaluate the service-connected right knee disability, and it does not appear that a medical history was solicited for the left knee.  Moreover, both the examination and subsequent medical opinion were completed prior to relevant medical treatment records being associated with the claims file, including records dated in 1996 and 2003 showing left knee medial meniscus tears.  As such, the Veteran should be scheduled for a VA examination of the left knee and another medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA knee examination to determine the nature and likely etiology of any current left knee disabilities.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current left knee disability, including discussion of the 1996 and 2003 private treatment records showing arthroscopies of the left knee for partial medial meniscectomies.  

All left knee diagnoses shall be reported.  The examiner should also provide opinions as to the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disability is related to incident, injury, or event in active service, to include as due to parachute jumps in service; and

(b) whether it is at least as likely as not that any current left knee disability is causally related to and/or increased in severity by the service-connected right knee disability.  

A thorough rationale should be provided for all opinions expressed.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





